Although this court will interpose when a new trial has been improperly and illegally granted or refused by the inferior court, yet this court will not interfere unless a case is clearly and legally made out and spread upon the record. In this cause, such a case is not made out, and it is conceived morality, as well as law, forbids the granting of a new trial in a case whore strong presumption arises that the witness has been tampered with; bit should that not have been the case, it was establishing a precedent that would have led to perjury, and subornation of perjury. The new trial was, therefore, granted upon improper principles.
Therefore, it is considered by the court, that the judgment aforesaid be revei’sed, annulled, and sot aside; that the cause be remanded to the Clark circuit court, with directions to enter up a judgment on the verdict first given, and that the appellant recover of the appellee his costs by him in this behalf expended, which is ordered to be certified to the said circuit court.